[exhibit1012017annualince001.jpg]
Exhibit 10.1 Annual Incentive Plan 2017 The CVG 2017 Annual Incentive Plan
period will be one year, coinciding with the Company’s fiscal year. The
performance measures are exclusively financial in nature and will include
revenues, operating profit margin and operating profit after return on average
invested capital (ROAIC). Participant calculations are based on enterprise wide
results to promote high level collaboration between business units. 2017 Annual
Incentive Plan Metrics and Weighting All Participants Net Sales OP Margin ROAIC
TOTAL 100% 20% 60% 20% 2017 Annual Incentive Plan Performance Payouts – Net
Sales & ROAIC Below Threshold Threshold Performance Target Performance (Plan)
Superior/Maximum Performance No Payout 25% Payout 100% Payout 200% Payout 2017
Annual Incentive Plan Performance Payouts – OP Margin Below Threshold Threshold
Performance Target Performance (Plan) Superior/Maximum Performance No Payout 0%
Payout 100% Payout 200% Payout



--------------------------------------------------------------------------------



 
[exhibit1012017annualince002.jpg]
Exhibit 10.1 Annual Incentive Plan 2017 Payouts for threshold, target and
maximum performance are detailed above. For 2017, the Company has also
established intermediate goals above and below target. Performance between any
point will be calculated using interpolation. Participation New hires selected
to participate in the 2017 Annual Incentive Plan will be eligible to participate
in the first year of employment with the first year’s award pro-rated based on
the number of complete calendar months worked in the plan year, unless otherwise
indicated at hire. Plan Payout Approach Awards under the 2017 Annual Incentive
Plan shall be paid as wages as a separate line item, or via separate check
through the normal payroll process. All awards paid under the 2017 Plan shall be
subject to applicable tax withholding requirements. Participants must be
actively employed on the date of payout to receive an award payment.
Participants who are terminated for any reason prior to the payout date will
forfeit their calculated award. The disposition of individual questions,
disputes or exceptions will be determined by the Chief Financial Officer and
Chief Executive Officer. Any inquiry or dispute regarding the Plan, or payments
under the 2017 Plan, must be directed in writing to the Chief Human Resources
Officer. Administration The 2017 Annual Incentive Plan will be administered by
the Compensation Committee of the Board of Directors, with support from the
Chief Human Resources Officer and the Chief Financial Officer of Commercial
Vehicle Group, Inc. The Compensation Committee has the discretion to review,
modify and approve the calculation of the annual performance goals and determine
the amount of any bonuses payable under the 2017 Annual Incentive Plan for the
sole purpose of ensuring that the incentive payments are calculated with the
same intentions in which the targets have been set for the current year,
including making adjustments to eliminate the effects of restructuring and other
(income) expenses not foreseen at the time the 2017 Annual Incentive Plan was
established, which may include:  Significant changes in accounting policies 
Third party costs associated with non-integration, merger & acquisition expense
 Early extinguishment of debt  Significant gains or losses on the unplanned
sale of a business segment or property  Restructuring costs associated with
workforce reductions  Significant asset impairment charges, excluding reserves
made in the normal course of business  Benefits or expenses associated with
significant changes in deferred taxes  FX moves against US currency  Unusual
material legal settlements, exclusive of defense or litigation costs



--------------------------------------------------------------------------------



 
[exhibit1012017annualince003.jpg]
Exhibit 10.1 Annual Incentive Plan 2017 In addition, the Compensation Committee
has the discretion to increase or decrease the payouts based on significant
differences in individual performance of each of the executive officers or other
Plan participants. The existence of a plan does not guarantee a payment under
the Plan and CVG reserves the right to amend or eliminate the Plan at any time.
Participation in the Plan is not a guarantee of the right to participate in the
Plan in future years. Participants must continue to satisfy the requirements of
the Program to participate. Participants shall also be subject to all applicable
conduct and performance standards including, without limitation, the Company’s
Code of Ethics, at all times while performing transactions for which awards are
payable hereunder. The Chief Executive Officer may cancel an award related to,
or in recognition of, a particular transaction if the Company discovers that the
Participant to whom the award is owed has violated any of the above conditions.
If the Company discovers such a violation after it has paid an award, the
Company reserves the right to pursue any means allowed by law to recover the
amount of such an award. Payments will be calculated under the Plan utilizing
the published metrics. Calculated payments will be presented to the Compensation
Committee for review and approval prior to payment. General The Annual Incentive
Plan, participation hereunder, and/or receipt of an award shall neither create
nor constitute a contract of employment. Neither the Plan nor participation
hereunder shall guarantee future employment for any period of time. Participants
remain employees at will, and either the Company or a Participant may terminate
the Participant’s employment at any time for any reason. Payments under the 2017
Annual Incentive Plan will not be taken into account for purposes of calculating
a Participant’s benefits under any of the Company’s other employee benefit plans
or arrangements unless otherwise expressly and specifically provided in such
benefit plan or arrangement. The 2017 Annual Incentive Plan is unfunded and a
Participant’s rights under the 2017 Plan will be equivalent to that of an
unsecured general credit of the Company. The 2017 Annual Incentive Plan is
intended to be exempt from Internal Revenue Code section 409A and will be
administered accordingly.



--------------------------------------------------------------------------------



 